DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 18 May 2022 is acknowledged.  The traversal is found persuasive with regard to Group II and the restriction requirement is withdrawn.  However, no arguments were directed towards group III; accordingly, the requirement is still deemed proper with regard to Group III and is therefore made FINAL.  Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over le Blanc et al. (USP# 6,123,659) in view of Reichenbach et al. (US 2017/0232168).  Le Blanc discloses implantable blood pump assembly comprising: a housing defining an inlet (e.g. Fig 1, #26), an outlet (e.g. Fig 1, #28), and a flow path extending from the inlet to the outlet, the housing comprising an outlet coupler; a rotor positioned within the flow path and operable to pump blood from the inlet to the outlet (e.g. Fig 1, #30); a stator positioned within the housing and operable to drive the rotor (e.g. Fig 1, #44); and an outflow cannula comprising a coupler assembly configured for removable mechanical connection to the outlet coupler (e.g. Fig 1, #20), wherein the coupler assembly comprises a first component of an axial lock; wherein the outlet coupler comprises a second component of the axial lock; wherein the first and second components of the anti-rotation mechanism are positioned to engage one another prior to the first and second components of the axial lock during insertion of the outflow cannula into the housing outlet (e.g. Fig. 1, #48 – where the threads are engaged).  Le Blanc fails to expressly disclose a first and second component of the anti-rotation mechanism, comprising a plurality of longitudinally extending splines on the inner and outer surfaces.  In the same field of endeavor, Reichenbach discloses the use of longitudinally extending splines on both surfaces to connect the inflow/outflow conduits to the blood pump (Fig. 8C, #330/312) in order to limit rotational movement.  It would have been obvious, to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate the splines as taught by Reichenbach into the device of le Blanch, in order to improve the device by securing the outflow element of Le Blanc in an additional, well known manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792